Amanda S. Zimmer, Assistant Appellate Defender, For Springle, Robert Hughes
Glenn Gerding, Appellate Defender
Daniel P. O'Brien, Special Deputy Attorney General, For State of North Carolina
Kimberly N. Callahan, Assistant Attorney General, For State of North Carolina
Joseph Finarelli, Special Deputy Attorney General, For State of North Carolina
Scott E. Thomas, District Attorney, For State of North Carolina
ORDER
Defendant's alternative petition for writ of certiorari to review order of the Court of Appeals is decided as follows: The Court allows defendant's petition for the limited purpose of remanding this case to the Court of Appeals for further consideration in light of this Court's decision in State v. Grady (No. 179A14-3) (16 August 2019).
By order of the Court in conference, this the 4th day of September, 2019.